Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, and 7-22 are allowed.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
The prior art of record doesn’t adequately teach or suggest annotated entity types being combined based on a path and analyzing relationships between the adjacent entity types in the path to determine that a specific entity type is to be generated in the physical data model as well as the limitations found in the independent claims.
The prior art of record doesn’t adequately teach or suggest the details of the claim including determination of whether annotations between specific entity types should create parent or child entities, as well as details regarding unselected entity types.
The prior art of record doesn’t adequately teach or suggest the specific details of the claim including denormalized entity types.
Consideration was given for claims being directed to a judicial exception.  The prongs for this rejection don’t fit the claims at least because the claims are directed to maintaining correspondence between a conceptual data model and a physical data model.  This also leads the claims to describe an integration into a specific practical application such as creating entity types into physical data models based on received conceptual data models and other steps that are necessarily in a computer environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ferrentino et al. US 20200125590 A1 teaches a Knowledge Search System (title).
Falter et al. US 20150074081 A1 is an SAP AG Applications which teaches an entity-relationship model extension using annotations (title).
Bernstein et al. US 20070038651 A1 teaches interactive schema translation with instance-level mapping (title).
Morgenstern et al. US 5970490 A teaches integration platform for heterogeneous databases (title).
MAPPING COMMON ERRORS IN ENTITY RELATIONSHIP DIAGRAM DESIGN OF NOVICE DESIGNERS https://d1wqtxts1xzle7.cloudfront.net/66039693/13121ijdms01-with-cover-page-v2.pdf?Expires=1647921500&Signature=FUpjBqzfi~NocbntgCTZq-P1bNp9BiGbD2MDMdRoe01BwSSl4q8IjxjVAgcPXOwaR0kRzWZdtRUnH4C-PagbIrAl2CIyn4N6UDxOMPgzBI2MsGIhXty4AWkp7tO51kla~9aIddN5~~4SqCh7iXW-MsPp3deUHr4FDjPDv5Pwxk2TaxE1IF6N~OVm1oimbxiQNOeCP0Ijs88aESXU10u9O~-tpKVrnVBayqeJNAt6zk0J97KnGdxQVNXQUOe5lzf0neHZvFhoNsEdn-Vm9~mvYRRRpcQn6eDMdVfijY5X7j9lxL8V7Rixxf3jnBgxYEr6Q8TZw3JcuZPx9sWP6NAViA__&Key-Pair-Id=APKAJLOHF5GGSLRBV4ZA
	The above NPL gives details for how conceptual data models are difficult to understand.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 4, 2022 
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152